On Petition for a Rehearing.
Woods, J.
After a careful consideration of the petition-for a rehearing', we are confirmed in the conclusion already declared.
It is said in the petition, that “ there is no warrant in any authority cited by us (the counsel) or the court for the distinction made in the opinion, that if the judgments had been, rendered after, and not before, the alleged offence, they would, not have been admissible.” If the distinction is not stated,, neither is it expressly or impliedly denied by any authority which has come under our observation, and its inherent forcéis not less because no case has arisen before, if such be the fact, which called for its recognition. It is, however, not a new distinction, and is implied in the rule stated by Green-leaf and recognized by the other text-writers, that a judgment is not only evidence, but is “the only proper legal evidence. *361of itself, and is conclusive evidence of the fact of the rendition of the judgment, and of all the legal consequences resulting from that fact, whoever may be the parties to the suit in which it is offered in evidence.” 1 Greenl. Ev., section 538.
“Where the judgment constitutes one of the muniments of the party’s title to an estate,” it is admissible; and “ So a judgment inter alios is admissible, to show the character in which the possessor holds his lands.” 1 Greenl. Ev., section 539. But why this proposition, unless for the manifest reason, that, no matter what has been the tenure before the rendition of the judgment, an adjudication in respect to its character between the possessor and the one under whom he has been holding becomes at and from the date of the judgment conclusive; and when thereafter the character of the tenure is put in issue, the judgment is the proper evidence. And so the judgments in question were admissible, not, as counsel claim the decision to be, to prove “ the facts upon which they rest,” but to prove the fact consequent upon their rendition, namely, that whatever theretofore may have been the true location, the line declared by the judgment became by force of the adjudication the true line, with reference to which the parties, their privies and all the world were bound thereafter to govern their conduct. So long as there has been no final adjudication in reference to a disputed boundary, it is plain that one accused of a trespass can be convicted only by showing that he had gone beyond the true line; but when, in a suit between the adjacent owners, the location of the line has been adjudged, and the judgment has not been and can not be appealed from, it would be a singular system of law which did not both by civil and criminal procedure compel a proper respect thereafter for the line so established, and forbid further inquiry in reference to its original proper location.
It is to be observed that we have not held that the judgments in question were admissible, as evidence of the ownership of the land on one or the other side of the adjudicated line. The instruction complained of is that “the lines so *362found by the court in 'the judgment would be the line dividing the lands and the line that should be recognized by them.” And, in accordance with this, our holding was and is that an adjudication between adjacent owners — the ownership being conceded or otherwise shown — in respect to the location of their dividing lino becomes conclusive evidence of the location at the date of the judgment, and excludes all further inquiry into the facts on which the judgment was rendered; and if, in reference to a subsequent transaction, it becomes material to show the location, the-judgment is both admissible and controlling.
Petition overruled.